PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/985,492
Filing Date: 5 Aug 2020
Appellant(s): STRAUMANN HOLDING AG



__________________
Malcolm McGowan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated December 27, 2021 from which the appeal is taken have been modified by the advisory action dated April 6, 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112 first and second paragraph rejections directed towards claims 19-20 have been withdrawn.
(2) Response to Argument
	Starting on page 5 and continuing through page 7 of the appeal brief the appellant argues several different publications by Torabinejad (“Torabinejad 2”, “Torabinejad 3”, “Torabinejad 4” cited on pages 5-7 of the Appeal Brief) that were not used in the rejection. It is noted that since the publications were not used in the rejection to reject the claims the arguments towards the teachings of these references are moot.
	With respect to the appellants arguments starting on page 7 directed towards the prior art of Torabinejad (US Publication No. 2003/0235804) that was used to reject the claims, the appellant first argues that a range of NaOCl is taught to be about 1-6%, more specifically 1.3-5.25% which only includes the lower end of 1% of the claimed range. The appellant further argues that while par. 90 of the prior art teaches using NaOCl within a range of 0.65%, the prior art does not show any results for using that range and therefore, the prior art alleges that the concentration is not useful. However, whether the method taught by the prior art is useful and produces a specific effectiveness is not at issue here. What is at issue is the claimed method steps NOT the effectiveness of the outcome. The specific steps which are claimed are taught by the prior art, specifically Torabinejad teaches a method of cleaning and/or disinfecting using a first cleaning solution which is it a 0.01-1 weight % NaOCl solution.  Specifically, the range of 1% and 0.65% taught by the prior art meet this claim limitation.
	On page 8, the appellant further argues the second method step of using a second solution of chlorhexidine. The appellant argues that the prior art of Torabinejad does not allege that chlorhexidine is a useful disinfectant in the method.  However as discussed above, the effectiveness of the method is not at issue, only the claimed steps of the method. The appellant argues that the specific range of chlorhexidine being 0.2-3 weight % of claim 18 is not taught by Torabinejad.  However, as outlined in the final office action, paragraph 30 discusses examples of disinfectants as antimicrobial compounds, “Examples of such antimicrobial compounds include, but are not limited to, chlorhexidine compounds. Chlorhexidine gluconate is preferred. One example of a suitable chlorhexidine gluconate solution is a commercially available 0.12% solution known as “peridex”.” The prior art further teaches in paragraph 37, “The disinfectants are present in the solutions of the present invention in weight percentages of form about 1 to about 5 percent of the solution,”. Therefore, in view of the cited sections of the prior art above, the claimed limitations of claim 18 including the chlorohexidine being of 0.2-3 weight% of the solution are disclosed and also rendered obvious in light of the teachings of the chlorohexidine being a disinfectant as taught by the prior art and disinfectants are provided in the overlapping range of 1-5% weight of the solution.  
	The appellant further argues on pages 10-11 that in view of the other publications by the same inventor Torabinejad that were NOT used in the rejection, one having ordinary skill in the art would not have used the claimed concentrations of NaOCl and chlorohexidine as claimed. However, as discussed above, the other references cited by the applicant (“Torabinejad 2”, “Torabinejad 3”, “Torabinejad 4”) were NOT used in the rejection and therefore, the applicant’s arguments directed towards them are moot. 
	Starting on page 11 the appellant further argues the 103 rejection of claims 19-20 such that one would not have modified the concentration of the NaClO to be less than 1%, however, as discussed above, the prior art of Torabinejad does teach the range being less than 1% (par. 90 of Torabinejad). Bergheim is directed towards a similar method using NaClO in an overlapping range as Torabinejad, such that Torabinejad teaches .65 and 1-6, and Bergheim teaches .3-6%. It is further noted that Bergheim teaches that a variety of variable factors may be adjusted to provide effective cleaning including the reaction rate which may be dependent on of several parameters including temperature and concentration. Therefore, as discussed in the final, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the concentration of NaClO as taught by Torabinejad to be within the claimed range of less than 1% as taught by Bergheim in order to provide the desired effective cleaning (see par. 271 regarding adjusting the concentration depending on the desired reaction rate and temperature).

 For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HEIDI M EIDE/Primary Examiner, Art Unit 3772       
                                                                                                                                                                                                 Conferees:
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772             

                                                                                                                                                                                           /CORRINE M MCDERMOTT/MQAS, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.